Name: 2002/36/EC: Commission Decision of 16 January 2002 amending Decision 93/693/EC as regards the list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries (Text with EEA relevance) (notified under document number C(2002) 27)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  international trade;  Europe;  agricultural activity;  cooperation policy
 Date Published: 2002-01-17

 Avis juridique important|32002D0036(01)2002/36/EC: Commission Decision of 16 January 2002 amending Decision 93/693/EC as regards the list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries (Text with EEA relevance) (notified under document number C(2002) 27) Official Journal L 015 , 17/01/2002 P. 0032 - 0033Commission Decisionof 16 January 2002amending Decision 93/693/EC as regards the list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries(notified under document number C(2002) 27)(Text with EEA relevance)(2002/36/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the bovine species(1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 9(1) thereof,Whereas:(1) Romania is on the list in Commission Decision 90/14/EEC(2), as last amended by Decision 94/453/EC(3), of third countries from which Member States authorise the import of bovine semen.(2) The competent veterinary services of Romania have forwarded a request for one addition to the list, established by Commission Decision 93/693/EC(4), as last amended by Decision 2001/726/EC(5), of semen collection centres officially approved for the export from Romania to the Community of semen of domestic animals of the bovine species.(3) Guarantees regarding compliance with the requirements specified in Article 9(3)(b), (d) and (e) of Directive 88/407/EEC have been received by the Commission from Romania and the centre has been officially approved for exports to the Community by the competent authorities.(4) Decision 93/693/EC should therefore be amended accordingly.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1In the Annex to Decision 93/693/EC, the following line is added after the lines concerning Poland:>TABLE>Article 2This Decision is addressed to the Member States.Done at Brussels, 16 January 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 194, 22.7.1988, p. 10.(2) OJ L 8, 11.1.1990, p. 71.(3) OJ L 187, 22.7.1994, p. 11.(4) OJ L 320, 22.12.1993, p. 35.(5) OJ L 273, 16.10.2001, p. 21.